Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 9/16/22. 
Claims 1, 3, 5-6, 8-9, 11-12, 14, 17, 19-20, 22-23, 27-28, 31-32, 36, 38-39, 41 and 51 are pending in this application. 
Applicant's election with traverse of Group 1, claims 1 and 5-6, in the reply filed on 9/16/22 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the examiner to examine all the claims.  This is not found persuasive because the claims of the various groups are divergent in subject matter and are drawn to patentably distinct groups.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 3, 8-9, 11-12, 14, 17, 19-20, 22-23, 27-28, 31-32, 36, 38-39, 41 and 51 are withdrawn from consideration being drawn to the non-elected invention.  
As a result, claims 1 and 5-6 are being examined in this Office Action.

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1 and 5-6 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ouyang et al. (J. Med. Chem., 2002, 45, 2857).
The instant claims are drawn to a crystalline solid of a compound of Formula I.
Ouyang et al. exemplifies 3-hexadecanamido-1,2-propanediol, as a white recrystallized powder, crystallized successively from 350 ml ethanol, 350 ml of 2-propanol and 100 ml of chloroform (page 2863, first column, section “3-alkylamido-1,2-propanediols (4) Method A” and section “rac-3-Hexadecanamido-1,2-propanediol”.

    PNG
    media_image1.png
    105
    538
    media_image1.png
    Greyscale


With regard to applicant’s limitation for the particular properties of 3-hexadecanamido-1,2-propanediol in claims 5 and 6, since Ouyang et al. teaches a similar recrystallization as applicant’s recrystallization with THF [for example, THF (1.75) has a similar dipole as compared to ethanol’s dipole moment (1.69) and 2-propanol’s dipole moment (1.56)], the examiner asserts that Ouyang et al.’s recrystallized 3-hexadecanamido-1,2-propanediol meets applicant's limitation for 3-hexadecanamido-1,2-propanediol’s TGA and endotherm peaks. Furthermore, the properties of a compound are inherent to the structure of the compound. Since Ouyang et al. isolated applicant’s 3-hexadecanamido-1,2-propanediol, the TGA and endotherm peaks properties of the compound would inherently be present, absent evidence to the contrary.
“Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Therefore these claims are fully met.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658